Citation Nr: 0325529	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-17 288	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral chronic 
otitis externa.  

2.  Entitlement to an initial compensable rating for 
asbestosis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

C. Crowley,  Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
September 1945 to August 1949.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO.  The veteran had 
a hearing at the RO in March 2003 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  His wife also 
testified on his behalf during that proceeding.

Records show the veteran's service in the Navy included time 
spent on a submarine, where part of his responsibilities 
reportedly were in the engine room of the vessel.  He claims 
that he recently was told that his currently diagnosed 
hearing loss and tinnitus are at least partly attributable to 
the loud noises he was exposed to in that capacity.  He also 
claims that he was exposed to loud noises during the atomic 
bomb testing he witnessed while on board.  Thus, it appears 
he may be raising claims for service connection for his 
hearing loss and tinnitus.  Since, however, the Board does 
not presently have jurisdiction to consider these additional 
claims, they are referred to the RO for appropriate action.  
See 38 C.F.R. § 20.200 (2002).  

The Board will decide the claim for bilateral chronic otitis 
externa, whereas, unfortunately, the other claim for an 
initial compensable rating for the asbestosis must be 
REMANDED to the RO.  This will occur following the ORDER.






FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support the petition to reopen his claim for bilateral 
chronic otitis externa, and all available evidence relevant 
to this claim has been obtained.  

2.  In August 1951, the Board denied the veteran's claim for 
service connection for bilateral otitis externa because there 
was no evidence of aural disease at any time while the 
veteran was on active duty in the Navy, including when he was 
examined for discharge from service.  And the initial 
diagnosis of a fungus infection was not until approximately 
five months after his service in the military had ended, with 
no medical opinion etiologically linking the condition to 
service.

3.  The Board sent the veteran a letter later in August 1951 
notifying him of that decision.


CONCLUSIONS OF LAW

1.  The August 1951 Board decision, denying service 
connection for bilateral otitis externa, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1105 (2002).  

2.  New and material evidence has not been submitted to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156 (a), 20.1100 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in law is 
applicable to all claims filed on or after the date of 
its enactment, November 9, 2000, or filed before that date 
and not yet final.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See, too, Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002), and the implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claim, VA notified him both of the 
necessary information and of which evidence he was to submit, 
and which evidence VA would attempt to obtain on his behalf.  
The RO did this in numerous notice letters to him.  



Although it has been argued that the veteran did not receive 
sufficient notice of what was required of him, pursuant to 
the new and material criteria, the Board finds otherwise.  
Records show that he, in fact, has been so apprised.  First, 
the July 2002 rating decision (RD) and the September 2002 
statement of the case (SOC) both informed him of the prior 
Board decision, in August 1951, denying his claim, and of 
what the evidence would now need to show in order to reopen 
his claim and obtain the benefit he is requesting.  The SOC 
also provided him with the law and new regulation relevant to 
new and material evidence for reopening previously denied 
claims.  These documents also discussed the pertinent new 
regulations resulting from the VCAA.

Furthermore, during his March 2003 hearing before the 
undersigned VLJ, the veteran specifically was apprised of the 
current status of his claim-insofar as the type of evidence 
he still needed to submit to reopen it, the assistance that 
VA would provide in obtaining this evidence-if identified, 
an explanation of what VA already had done on his behalf, 
what the evidence needed to show in order to have a 
successful claim, and what he would need to do personally.  
When all of this evidence is considered collectively, along 
with the respective notice letters, it is clear that he has 
been duly apprised of the specific type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, VA has notified him of 
what the evidence must show.

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.  Aside from that, VA recently decided to 
return the development processing function to the RO, under 
the guidance and direction of the Veterans Benefits 
Administration (VBA).

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records.  
Again, the veteran was fully informed what evidence would be 
required from him, most specifically, at his March 2003 
hearing before the undersigned-in an effort to assist him.  
Compare Costantino v. West, 12 Vet. App. 517 (1999) (VA 
hearing officer has a regulatory duty under 38 C.F.R. 
§ 3.103(c)(2) to suggest the submission of evidence which the 
claimant may have overlooked and which may be to his 
advantage) with 38 U.S.C.A. § 5103A.

So, in conclusion, further development and further expending 
of VA's resources is simply not warranted in this case since 
the veteran has been given ample notice of the need to submit 
supporting evidence or argument and all evidence that he 
cited as relevant to his claim has been obtained (if 
obtainable).  He also will not be prejudiced by the Board's 
decision because VA already has fulfilled its preliminary 
duties and responsibilities.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for Bilateral Chronic 
Otitis Externa

Many years ago, in August 1951, the Board considered-and 
denied, the veteran's claim for service connection for 
bilateral otitis externa.  That decision is final and binding 
on the veteran based on the evidence then of record.  
38 C.F.R. § 20.1100.

A "final" decision may not be reopened unless there is new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2002).  It also is 
possible to completely overturn an earlier decision of the 
Board by showing that it was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1400, 20.1403 (2002).  But that is a 
collateral attack, and the veteran has not made any such 
allegation in this particular case.  Rather, he has alleged 
exclusively there is new and material evidence to reopen his 
previously denied claim.

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The veteran's claim was received in January 2002.  Effective 
August 29, 2001, the amendment to 38 C.F.R. § 3.156(a), which 
changes the definition of new and material evidence, applies.  
See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001). 

According to the revised 38 C.F.R. § 3.156(a):  

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim. 

In determining whether the evidence received since the prior 
final disallowance of the claim is new and material, the 
credibility of the evidence in question is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  And the 
starting point for determining whether new and material 
evidence has been received is when the claim was last finally 
disallowed on any basis, not only since it was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

When the Board considered the claim in August 1951, it was 
denied because there was no evidence of aural disease (e.g., 
a fungus infection, etc.) at any time while the veteran was 
on active duty in the Navy, including when he was examined 
for discharge from service.  And the initial diagnosis of a 
fungus infection was not until approximately five months 
after his service in the military had ended, with no medical 
opinion etiologically linking the condition to his service.

The requirements for showing entitlement to service 
connection are:  (1) medical evidence of a current 
disability, (2) probative evidence of a relevant disease or 
injury in service, and (3) medical evidence of a nexus or 
link between the disease or injury in service and the current 
disability.  The veteran, however, only met one of the three 
requirements.

The veteran's service personnel and medical records (SMRs) 
show that he was awarded the WWII Victory Medal, among 
others, and that his ears were clinically evaluated as normal 
during his entrance examination in September 1945.  While in 
service, he received routine dental treatment, immunizations, 
and chest x-rays.  Additionally, he received treatment for 
complaints of frequent frontal headaches in March 1949.  
Glasses were prescribed.  But there was never any mention of 
any sort of fungus infection (otitis externa or otherwise) 
involving his ears.

During his recent hearing in March 2003, the veteran said he 
received treatment for problems with his ears while on a ship 
in service.  But, again, that is not substantiated by his 
service medical and personnel records.  This includes when 
examined in July 1949 while on an assignment at Pearl Harbor 
and even during his August 1949 discharge examination when 
his ears again were clinically evaluated as normal.  His 
external ear canals showed no significant abnormalities; 
there was no perforation, and his ear drums also showed no 
significant abnormalities.  Under the general remarks section 
of that evaluation, the examiner again expressly indicated 
there were no significant abnormalities.

Because, when denying the claim in August 1951, the Board 
acknowledged the veteran had been (since service) diagnosed 
with a fungus infection, this is no longer at issue.  In 
other words, he need not further supplement the record with 
additional evidence showing more recent treatment for otitis 
externa because the dispositive issue is not whether he has 
the condition (that was conceded in 1951).  Rather, the 
determinative issue is the cause of the condition-and, in 
particular, whether it is related to his service in the 
military (i.e., service "connected").  So it is critically 
important that the evidence submitted since August 1951 
address this issue.  Unfortunately, it does not.

Although the veteran points out that he has continued to 
receive treatment for his bilateral otitis externa, he does 
not allege or even otherwise suggest that any of his current 
treatment records contain a medical opinion etiologically 
linking his otitis externa to his service in the military.  
The records of his recent treatment are not new because, even 
in August 1951, the Board acknowledged that he had the 
condition alleged.  But aside from that, these additional 
treatment records also are not material because they do not 
link his otitis externa to service.  This was a critical 
deficiency in his claim in August 1951, just as it is now.  
See, e.g., Morton v. Principi, 3 Vet. App. 508 (1992) 
(medical records describing current condition not material to 
issue of service connection and not sufficient to reopen 
claim for service connection based on new and material 
evidence).

The veteran was fully apprised of the specific need for this 
type of medical nexus evidence during his March 2003 hearing.  
He also was earlier apprised of this in the RD appealed and 
in the SOC.  See 38 U.S.C.A. § 5103A.  But even after this, 
he did not submit or otherwise identify the existence of any 
such records so they can be obtained.  In fact, he expressly 
indicated during his hearing that his older private medical 
treatment records, which are more contemporaneous to service, 
are unobtainable.  Obviously then, there simply are no means 
for obtaining these records, even if VA assisted the veteran 
as best possible.

The veteran's unsubstantiated allegation of a relationship 
between his bilateral otitis externa and his service in the 
military is not sufficient to reopen his claim because this 
essentially is the same allegation that he made prior to the 
Board denying his claim in August 1951.  So merely 
reiterating this prior allegation is not new evidence.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Note also that, since the fungus infection was not initially 
diagnosed until some five months after the veteran's service 
in the military had ended, subsequent manifestations of this 
condition are not necessarily related to his service.  This 
is particularly true since there is no medical nexus opinion 
of record, just as there was not in August 1951, indicating 
the associated symptoms the veteran has experienced during 
the years since the Board's prior decision are the result of 
his service in the military.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Moray v. Brown, 5 Vet. App. 211 
(1993); Hickson v. West, 11 Vet. App. 374 (1998); YT v. 
Brown, 9 Vet. App. 195 (1996).  See, too, 38 C.F.R. 
§ 3.303(d).  

Since the evidence submitted since the Board's August 1951 
decision is not new and material, the claim for bilateral 
otitis externa cannot be reopened.  And since the veteran has 
not fulfilled his threshold burden of submitting 
new and material evidence, the benefit-of-the-doubt doctrine 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
bilateral chronic otitis externa is denied.


REMAND

The veteran provided a copy of a private computerized 
tomography (CT) scan of his lung, in response to VA's 
development of his claim for service connection 
for asbestosis.  But he since has established his entitlement 
to this benefit, and his current appeal is for a higher 
initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
So the dispositive issue is no longer whether his asbestosis 
is related to his service in the military (this was conceded 
by granting service connection).  Instead, the determinative 
issue is the severity of his asbestosis.

During his March 2003 hearing, the veteran testified that, in 
addition to the CT scan conducted in December 2001, he also 
underwent pulmonary function tests (PFTs) in 2001 at a 
private facility.  And he further indicated that still other 
additional private treatment records for his lung disorder 
exist, which also need to be obtained.  He reportedly 
underwent a follow up evaluation sometime during 2002, and he 
says that he was hospitalized for four days in December 2001.

The veteran also alleges that his VA examination was 
inadequate because the examiner did not have access to the 
veteran's entire claims file (c-file), just his VA records 
through the local VA medical center (VAMC).

Thus, this claim is REMANDED to the RO for the following 
development and consideration:  

1.  Send the veteran copies of VA Form 
21-4142, "Authorization for Release of 
Records."  Tell him that he needs to 
complete these forms so that VA can 
obtain his confidential medical treatment 
records for his 
4-day hospitalization in December 2001 
and from the private physician he also 
has seen for his lung disorder.  Obtain 
the records from the sources he cites.

2.  After these additional records are 
obtained and inserted into the c-file, or 
after an appropriate period of time has 
elapsed without a response, send the c-
file to the VA physician who performed 
the June 2002 VA examination (or a 
suitable alternate, if no longer 
available to VA), and ask him to review 
the c-file and prepare an addendum so 
stating.  Also ask that he indicate 
whether this review changes his June 2002 
opinion concerning the severity of the 
veteran's asbestosis.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claim for a higher initial rating for the 
asbestosis.  If the veteran does not 
receive a higher rating to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the case to 
the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



